DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks filed 12/23/2021, with respect to the objection of claim 2 and the 103 rejections of claims 1 and 2 have been fully considered and are persuasive.  The objection and rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 5-11 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The rejection relied upon Sarri in view of Mori to show a through hole.  Mori does not show a through hole.  Even if Mori were to show a through hole for a bolt, Sarri’s components are already fixed.  Thus, it would not have been obvious to a skilled artisan to fix the components together via a through hole having a bolt inserted therethrough.  Finally while Sato teaches the use of a bolt and through hole it is for securing the inner diaphragms together, not the specific components claimed.  For these reasons the claims stand allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/ELDON T BROCKMAN/           Primary Examiner, Art Unit 3745